

EXHIBIT 10.3


EXECUTION COPY
AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of May
24, 2019, is among ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation (the
“Borrower”), the various financial institutions party hereto (collectively, the
“Lender Parties”) and NORDEA BANK ABP, NEW YORK BRANCH (as successor to Nordea
Bank AB (publ), New York Branch), as administrative agent (the “Administrative
Agent”) for the Lender Parties.
PRELIMINARY STATEMENTS
(1)    The Borrower, the various financial institutions party thereto and the
Administrative Agent are parties to a Credit Agreement, as amended and restated
as of August 23, 2013, as further amended as of July 10, 2015 and as further
amended and restated as of October 12, 2017 (such Credit Agreement as in effect
immediately prior to giving effect to this Amendment, the “Credit Agreement”);
and
(2)    The Borrower, the Lender Parties and the Administrative Agent have agreed
to amend the Credit Agreement as hereinafter set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. Amendments to the Credit Agreement. The Borrower, the Administrative
Agent and the Lender Parties agree that the Credit Agreement is, subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as follows.
(a)
The definitions of “Applicable Margin” and Applicable Percentage” in Section 1.1
are restated in full to read as follows:

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Senior Debt Rating in effect on such date as set forth below:
Senior Debt Rating
S&P/Moody’s
Applicable Margin for Base Rate Advances
Applicable Margin for LIBO Rate Advances and Swing Line Advances
Level 1
A- or A3 (or higher)
0.000%
0.795%
Level 2
BBB+ or Baa1
0.000%
0.900%
Level 3
BBB or Baa2
0.000%
1.000%
Level 4
BBB- or Baa3
0.100%
1.100%
Level 5
BB+ or Ba1 (or lower)
0.300%
1.300%

“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Senior Debt Rating in effect on such date as set forth
below:


NYDOCS02/1131965         Royal Caribbean – Enabling Amendment

--------------------------------------------------------------------------------

    


Senior Debt Rating
S&P/Moody’s
Applicable
Percentage
Level 1
A- or A3 (or higher)


0.080%
Level 2
BBB+ or Baa1


0.100%
Level 3
BBB or Baa2


0.125%
Level 4
BBB- or Baa3


0.150%
Level 5
BB+ or Ba1 (or lower)


0.200%

(b)
Clause (c)(i) of the definition of “Base Rate” in Section 1.1 is restated in
full to read as follows:

(i) the rate per annum appearing on Reuters LIBOR01 Page (or any successor page)
as the London interbank offered rate for deposits in Dollars (“LIBOR”), at
approximately 11:00 A.M. (London time) on such date or
(c)
Section 1.1 is amended by including the following terms in appropriate
alphabetical order:

“LIBOR” has the meaning specified in the definition of Base Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent reasonably designates to determine LIBOR (or such other
commercially available source providing such quotations as may be reasonably
designated by the Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 2.8(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
2.8(c).
“Scheduled Unavailability Date” has the meaning specified in Section 2.8(c).
(d)
Section 1.4 is amended by restating the last sentence thereof in full to read as
follows:

Notwithstanding the foregoing, all obligations of any person that are or would
be characterized as operating lease obligations in accordance with GAAP as in
effect on December 31, 2018 (whether or not such operating lease obligations
were in effect on such date) shall continue to be accounted for as operating
lease obligations for purposes of this Agreement regardless of any change in
GAAP following December 31, 2018 that would otherwise require such obligations
to be recharacterized (on a prospective or retroactive basis or otherwise) as
capitalized leases; provided that, for clarification purposes, operating leases
recorded as liabilities on the balance sheet due to a change in accounting
treatment, or otherwise, shall for all purposes not be treated as Indebtedness,
Capital Lease Obligations or Capitalized Lease Liabilities.


NYDOCS02/1131965        Royal Caribbean – Enabling Amendment

--------------------------------------------------------------------------------

    


(e)
Section 2.8 is amended by including the following clause (c), which shall read
as follows:

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a governmental authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.8(c), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 P.M. (New York City time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBO Rate Advances shall be suspended, (to the extent of the affected LIBO Rate
Advances or Interest Periods), and (y) clause (c) of the definition of “Base
Rate” in Section 1.1 shall no longer be utilized in determining the Base Rate. 
Upon receipt of such notice,


NYDOCS02/1131965        Royal Caribbean – Enabling Amendment

--------------------------------------------------------------------------------

    


the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Advances (to the extent of the affected LIBO Rate
Advances or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Advances (subject to
the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrower, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
(f)
Section 6.2.2 is amended by including the following clause (e), which shall read
as follows:

(e)    Indebtedness of Silversea Cruise Holding Ltd. and its subsidiaries
(“Silversea”) outstanding on May 24, 2019 and identified in Item 6.2.2 of the
Disclosure Schedule.
(g)
Section 6.2.3 is amended by including the following clause (t), which shall read
as follows:

(t)    Liens on any property of Silversea in existence as of May 24, 2019 and
identified in Item 6.2.3 of the Disclosure Schedule.
(h)
The Disclosure Schedule is restated in full in the form attached to this
Amendment as Exhibit A.

SECTION 2. Conditions of Amendment Effectiveness. This Amendment shall become
effective as of the date first above written (the “Amendment Effective Date”)
when, and only when, the Administrative Agent shall have received counterparts
of this Amendment executed by the Borrower and all Lender Parties or, as to any
of the Lender Parties, advice satisfactory to the Administrative Agent that such
Lender Party has executed this Amendment. This Amendment is subject to the
provisions of Section 11.1 of the Credit Agreement.
SECTION 3.  Representation and Warranty of the Borrower. To induce the Lender
Parties to enter into this Amendment, the Borrower represents and warrants that,
as of the Amendment Effective Date:




NYDOCS02/1131965        Royal Caribbean – Enabling Amendment

--------------------------------------------------------------------------------

    


(a)    The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct, and
(b)    No Default and no Prepayment Event and no event which (with notice or
lapse of time or both) would become a Prepayment Event has occurred and is
continuing.
SECTION 4. Reference to and Effect on the Credit Agreement and the Notes. (a) On
and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.
(b)The Credit Agreement, as specifically amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender Party or the Administrative Agent under the Credit Agreement, nor
constitute a waiver of any provision thereof.
SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
documents to be delivered hereunder (including the reasonable and documented
fees and expenses of one counsel for the Administrative Agent and the Lender
Parties with respect hereto and thereto; it being understood that the foregoing
shall be limited to the reasonable and documented fees and expenses of Shearman
& Sterling LLP) in accordance with the terms of Section 11.3 of the Credit
Agreement.
SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
SECTION 8. Defined Terms. Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Credit Agreement.


[Remainder of page intentionally left blank.]


NYDOCS02/1131965        Royal Caribbean – Enabling Amendment

--------------------------------------------------------------------------------




EXHIBIT 10.3


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


ROYAL CARIBBEAN CRUISES LTD.
By /s/ Antje M. Gibson
Name: Antje M. Gibson
Title: Vice President, Treasurer
Accepted and Agreed as of the date first above written:
NORDEA BANK ABP, NEW YORK BRANCH
as Administrative Agent and Lender
By /s/ Martin Lunder
Name: Martin Lunder
Title: Managing Director
By /s/ Lynn Sauro
Name: Lynn Sauro
Title: Director
CITIBANK, N.A.
By /s/ Alvaro De Velasco
Name: Alvaro De Velasco
Title: Vice President of Citibank, N.A.
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
By /s/ Veronica Incera
Name: Veronica Incera
Title: Head of Global Client Coverage NY - CIB
By /s/ Miriam Trautmann
Name: Miriam Trautmann
Title: Senior Vice President





--------------------------------------------------------------------------------

    


DNB CAPITAL LLC
By /s/ Sybille Andaur
Name: Sybille Andaur
Title: First Vice President
By /s/ Cathleen Buckley
Name: Cathleen Buckley
Title: Senior Vice President
FIFTH THIRD BANK
By /s/ Richard Arendale
Name: Richard Arendale
Title: Managing Director
HSBC BANK USA, NATIONAL ASSOCIATION
By /s/ Rafael De Paoli
Name: Rafael De Paoli
Title: Managing Director
BANK OF AMERICA, N.A.
By /s/ Brian D. Corum
Name: Brian D. Corum
Title: Managing Director
MIZUHO BANK, LTD.
By /s/ Tracy Rahn
Name: Tracy Rahn
Title: Authorized Signatory
SUNTRUST BANK
By /s/ Jonathan Hart
Name: Jonathan Hart
Title: Vice President


    

--------------------------------------------------------------------------------

    


THE BANK OF NOVA SCOTIA
By /s/ Michelle C. Phillips
Name: Michelle C. Phillips
Title: Managing Director
BNP PARIBAS
By /s/ Richard Pace
Name: Richard Pace
Title: Managing Director
By /s/ Melissa Dyki
Name: Melissa Dyki
Title: Director
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED NEW YORK BRANCH
By /s/ Kan Chen
Name: Kan Chen
Title: Director
By /s/ Gang Duan
Name: Gang Duan
Title: Executive Director

JPMORGAN CHASE BANK, N.A.
By /s/ Nadeige Dang
Name: Nadeige Dang
Title: Executive Director
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
By /s/ Peder Garmefelt
Name: Peder Garmefelt
Title: Head of Shipping Finance, London
By /s/ Malcolm Stonehouse
Name: Malcolm Stonehouse
Title: Client Executive
SUMITOMO MITSUI BANKING CORPORATION
By /s/ Michael Maguire
Name: Michael Maguire
Title: Executive Director


    

--------------------------------------------------------------------------------

    


MUFG BANK. LTD. (formerly known as The Bank Of Tokyo-Mitsubishi UFJ, Ltd.)
By /s/ Brett A. Parker
Name: Brett A. Parker
Title: Vice President
SOCIÉTÉ GÉNÉRALE
By /s/ Shelley Yu
Name: Shelley Yu
Title: Director
BANCO SANTANDER, S.A.
By /s/ Lucas Videla
Name: Lucas Videla
Title: Executive Director
By /s/ Pablo Tarrio
Name: Pablo Tarrio
Title: Attorney
U.S. BANK NATIONAL ASSOCIATION
By /s/ Rodney J. Winters
Name: Rodney J. Winters
Title: Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION
By /s/ Denis Waltrich
Name: Denis Waltrich
Title: Director
GOLDMAN SACHS BANK USA
By /s/ Jamie Minieri
Name: Jamie Minieri
Title: Authorized Signatory


    

--------------------------------------------------------------------------------

    


LANDESBANK HESSEN-THÜRINGEN GIROZENTRALE, NEW YORK BRANCH
By /s/ Christian Jagenberg
Name: Christian Jagenberg
Title: Executive Vice President
By /s/ Gerhard A. Winklmeier
Name: Gerhard A. Winklmeier
Title: Senior Vice President

MORGAN STANLEY BANK, N.A.
By /s/ Emanuel Ma
Name: Emanuel Ma
Title: Authorized Signatory
PNC BANK, NATIONAL ASSOCIATION
By /s/ Ryan Garr
Name: Ryan Garr
Title: Vice President
 


    

--------------------------------------------------------------------------------




EXHIBIT 10.3


Exhibit A
Disclosure Schedule
[see attached]


1187142.01B-NYCSR04A - MSW

--------------------------------------------------------------------------------

    


DISCLOSURE SCHEDULE
Item 5.9 (b): Vessels
Vessel
Owner
Flag
Sovereign
RCL Sovereign LLC
Malta
Empress of the Seas
Nordic Empress Shipping Inc.
Bahamas
Monarch
RCL Monarch LLC
Malta
Majesty of the Seas
Majesty of the Seas Inc.
Bahamas
Grandeur of the Seas
Grandeur of the Seas Inc.
Bahamas
Rhapsody of the Seas
Rhapsody of the Seas Inc.
Bahamas
Enchantment of the Seas
Enchantment of the Seas Inc.
Bahamas
Vision of the Seas
Vision of the Seas Inc.
Bahamas
Voyager of the Seas
Voyager of the Seas Inc.
Bahamas
Horizon
RCL Horizon LLC
Malta
Zenith
RCL Zenith LLC
Malta
Mariner of the Seas
Mariner of the Seas Inc.
Bahamas
Celebrity Millennium
Millennium Inc.
Malta
Explorer of the Seas
Explorer of the Seas Inc.
Bahamas
Celebrity Infinity
Infinity Inc.
Malta
Radiance of the Seas
Radiance of the Seas Inc.
Bahamas
Celebrity Summit
Summit Inc.
Malta
Adventure of the Seas
Adventure of the Seas Inc.
Bahamas
Navigator of the Seas
Navigator of the Seas Inc.
Bahamas
Celebrity Constellation
Constellation Inc.
Malta
Serenade of the Seas
Serenade of the Seas Inc.
Bahamas
Jewel of the Seas
Jewel of the Seas Inc.
Bahamas
Celebrity Xpedition
Islas Galapagos Turismo y Vapores CA
Ecuador
Freedom of the Seas
Freedom of the Seas Inc.
Bahamas
Azamara Journey
Azamara Journey Inc.
Malta
Azamara Quest
Azamara Quest Inc.
Malta
Liberty of the Seas
Liberty of the Seas Inc.
Bahamas
Independence of the Seas
Independence of the Seas Inc.
Bahamas
Celebrity Solstice
Celebrity Solstice Inc.
Malta
Celebrity Equinox
Celebrity Equinox Inc.
Malta



    
1187142.01B-NYCSR04A - MSW

--------------------------------------------------------------------------------

    


Vessel
Owner
Flag
Oasis of the Seas
Oasis of the Seas Inc.
Bahamas
Celebrity Eclipse
Celebrity Eclipse Inc.
Malta
Allure of the Seas
Allure of the Seas Inc.
Bahamas
Celebrity Silhouette
Celebrity Silhouette Inc.
Malta
Celebrity Reflection
Celebrity Reflection Inc.
Malta
Quantum of the Seas
Quantum of the Seas Inc.
Bahamas
Brilliance of the Seas
Brilliance of the Seas Shipping Inc.
Bahamas
Anthem of the Seas
Anthem of the Seas Inc.
Bahamas
Celebrity Xperience
Oceanadventures S.A.
Ecuador
Celebrity Xploration
Oceanadventures S.A.
Ecuador
Ovation of the Seas
Ovation of the Seas Inc.
Bahamas
Harmony of the Seas
Harmony of the Seas Inc.
Bahamas
Symphony of the Seas
Symphony of the Seas Inc.
Bahamas
Celebrity Edge
Celebrity Edge Inc.
Malta
Azamara Pursuit
Azamara Pursuit Inc.
Malta
Silver Cloud
Silver Cloud Shipping Co. Ltd.
Bahamas
Silver Wind
Silver Wind Shipping Ltd.
Bahamas
Silver Shadow
Silver Shadow Shipping Co. Ltd.
Bahamas
Silver Spirit
Silver Spirit Shipping Co. Ltd.
Bahamas
Silver Muse
Silver Muse Shipping Co. Ltd.
Bahamas
Silver Galapagos
Conodros CL
Ecuador









Item 5.10: Existing Principal Subsidiaries


Name of the Subsidiary
Jurisdiction of Organization
Jewel of the Seas Inc.
Liberia
Majesty of the Seas Inc.
Liberia
Grandeur of the Seas Inc.
Liberia
Enchantment of the Seas Inc.
Liberia
Rhapsody of the Seas Inc.
Liberia
Vision of the Seas Inc.
Liberia



    
1187142.01B-NYCSR04A - MSW

--------------------------------------------------------------------------------

    


Name of the Subsidiary
Jurisdiction of Organization
Voyager of the Seas Inc.
Liberia
Explorer of the Seas Inc.
Liberia
Radiance of the Seas Inc.
Liberia
Adventure of the Seas Inc.
Liberia
Navigator of the Seas Inc.
Liberia
Serenade of the Seas Inc.
Liberia
Mariner of the Seas Inc.
Liberia
Millennium Inc.
Liberia
Infinity Inc.
Liberia
Summit Inc.
Liberia
Constellation Inc.
Liberia
Islas Galápagos Turismo y Vapores C.A.
Ecuador
Freedom of the Seas Inc.
Liberia
Azamara Journey Inc.
Liberia
Azamara Quest Inc.
Liberia
RCL Zenith LLC
Liberia
Nordic Empress Shipping Inc.
Liberia
Liberty of the Seas Inc.
Liberia
Independence of the Seas Inc.
Liberia
Celebrity Solstice Inc.
Liberia
Oasis of the Seas Inc.
Liberia
Celebrity Eclipse Inc.
Liberia
Celebrity Equinox Inc.
Liberia
RCL Horizon LLC
Liberia
RCL Sovereign LLC
Liberia
Allure of the Seas Inc.
Liberia
Celebrity Silhouette Inc.
Liberia
Celebrity Reflection Inc.
Liberia
RCL Monarch LLC
Liberia
Quantum of the Seas Inc.
Liberia
Brilliance of the Seas Shipping Inc.
Liberia
Anthem of the Seas Inc.
Liberia
Oceanadventures S.A.
Ecuador



    
1187142.01B-NYCSR04A - MSW

--------------------------------------------------------------------------------

    


Name of the Subsidiary
Jurisdiction of Organization
Ovation of the Seas Inc.
Liberia
Harmony of the Seas Inc.
Liberia
Symphony of the Seas Inc.
Liberia
Celebrity Edge Inc.
Liberia
Azamara Pursuit Inc.
Liberia
Silver Cloud Shipping Co. Ltd.
Bahamas
Silver Wind Shipping Ltd.
Bahamas
Silver Shadow Shipping Co. Ltd.
Bahamas
Silver Spirit Shipping Co. Ltd.
Bahamas
Silver Muse Shipping Co. Ltd.
Bahamas
Conodros CL
Ecuador



Item 6.2.2: Existing Indebtedness of Silversea


(a)    The obligations of the Borrower or its Subsidiaries in connection with
those certain Bareboat Charterparties with respect to (i) the vessel SILVER
EXPLORER dated July 22, 2011 between Silversea Cruises Ltd. and Hammonia
Adventure and Cruise Shipping Company Ltd. and (ii) the vessel SILVER WHISPER
dated March 15, 2012 between Whisper S.p.A. and various lessors, and the
replacement, extension, renewal or amendment of each of the foregoing without
increase in the amount or change in any direct or contingent obligor of such
obligations, (the “Existing Silversea Leases”);
(b)    Indebtedness arising pursuant to that certain Bareboat Charterparty dated
May 17, 2018 by and between Hai Xing 1702 Limited and Silversea New Build Eight
Ltd., as such agreement may be amended from time to time; and
(c)    Indebtedness secured by Liens of the type described in Item 6.2.3 of the
Disclosure Schedule.
Item 6.2.3: Existing Liens of Silversea


(a)    Liens securing the $620 million in principal amount of 7.25% senior
secured notes due 2025 issued by Silversea Cruise Finance Ltd. pursuant that
that Indenture dated as of January 30, 2017;
(b)    Liens on the vessels SILVER WHISPER and SILVER EXPLORER existing as of
the Effective Date and securing the Existing Silversea Leases (and any Lien on
such vessels securing any refinancing of the Existing Silversea Leases, so long
as such Vessel was subject to a Lien securing the Indebtedness being refinanced
immediately prior to such refinancing);
(c)    Liens on the Vessel with Hull 6280 currently being built at Fincantieri
S.p.A. and arising pursuant to that certain Bareboat Charterparty dated May 17,
2018 by and between Hai Xing 1702 Limited and Silversea New Build Eight Ltd., as
such agreement may be amended from time to time (and any Lien on such vessel
securing any refinancing of such bareboat charterparty); and


    
1187142.01B-NYCSR04A - MSW

--------------------------------------------------------------------------------

    


(d)    Liens securing Indebtedness of the type described in Item 6.2.2 of the
Disclosure Schedule.






    
1187142.01B-NYCSR04A - MSW